Citation Nr: 1426141	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-41 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis prior to April 11, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 40 percent for benign prostatic hypertrophy.

3.  Entitlement to a disability rating in excess of 20 percent for left upper extremity cervical radiculopathy.

4.  Entitlement to a disability rating in excess of 10 percent for left lower extremity lumbar radiculopathy.

5.  Entitlement to a disability rating in excess of 10 percent for cervical spine herniated disc, disc bulges, stenosis with degenerative changes.

6.  Entitlement to service connection for right corneal abrasion.

7.  Entitlement to service connection for bilateral finger joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1987 and from July 1988 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  Jurisdiction of the claim currently resides with the Atlanta, Georgia RO.

During the course of the appeal, by rating decision in December 2012, the RO granted a 40 percent rating for the service-connected lumbar spine disability from April 11, 2011.  However, inasmuch as a higher rating is available for this disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


In February 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In February 2014, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a right hip disorder and a skin disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to increased ratings for a lumbar spine disability, a cervical spine disability, radiculopathy of the upper left and lower left extremities, and service connection for bilateral finger joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for right corneal abrasion is requested.

2.  During the period of this claim prior to February 14, 2012, benign prostatic hypertrophy was not manifested by the need to wear absorbent materials which must be changed four or more times per day.

3.  During the period of this claim from February 14, 2012, benign prostatic hypertrophy was manifest by the need to wear absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for right corneal abrasion by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a disability rating of 40 percent for benign prostatic hypertrophy, prior to February 14, 2012, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013)

3.  On and after February 14, 2012, the criteria for a 60 percent rating, but no more, for benign prostatic hypertrophy are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his February 2014 Board hearing that he wished to withdraw his appeal for service connection for right corneal abrasion.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any case, the Veteran participated in the VA Benefits Delivery at Discharge (BDD) program.  As such, at the time of his initial claim, he was provided with a VCAA letter that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was provided VA examinations in March 2007 and April 2011.  The examiners considered the Veteran's claims of experiencing nocturia, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Pursuant to Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals, are evaluated as voiding dysfunction or urinary tract infection, whichever is dominant.  

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  

B.  Benign Prostatic Hypertrophy

In this case, the Veteran was given a VA general compensation and pension examination in March 2007.  The Veteran reported experiencing frequency of urination, and he was treated with Terazosin.  The examiner noted a history of abnormal flow, urgency, and hesitancy.  Daytime voiding interval was reported to be 1 to 2 hours.  Voidings per night were reported to be 5 or more.  No history of urinary incontinence was reported, and there was no history of repetitive urinary tract infections.  An enlarged prostate was also observed.

In an October 2009 statement, the Veteran informed the RO that he had to use the bathroom every 20 to 30 minutes during the day, and he had to get up during the night between 6 and 8 times.  He noted that his urinary frequency affected his ability to get rest and had a negative impact on his daily performance at his job.

Lay statements from D.G. and J.L. submitted in February 2010 contain their observations of the Veteran's need to use the bathroom frequently.  An additional letter from J.A.C. indicates that he had to go to the restroom an average of four to five times an hour.

On VA compensation and pension examination in April 2011, the Veteran reported experiencing hesitancy, difficulty starting a stream, a weak stream, dribbling, urgency, and straining to urinate.  He said he experienced daytime voiding at intervals of 30 minutes and nocturia at intervals of 1 hour.  Urinary leakage or incontinence was not reported.  No renal failure or renal dysfunction was noted.  The examiner further observed an enlarged prostate.

At his June 2012 hearing before a Decision Review Officer (DRO) at the RO, the Veteran remarked that at night, he had to get up 6 to 10 times to use the restroom.  He further mentioned that he had not sought additional treatment since 2008 because he figured he was just going to have to live with using the bathroom frequently.

An October 2013 treatment record reflects that the Veteran was required to wear absorbent materials that had to be changed 4 to 6 times per day.

At his February 2014 Board hearing, the Veteran stated that he had been wearing absorbent materials for two or three years.  He said that previously, treatment providers had recommended that he wear absorbent materials, and for the last two years, he had been wearing them every day.  He said that he had been having to change his pads 4 to 6 times a day for the two years prior to the hearing.  It was reported that his symptoms had essentially increased two years prior to the hearing.  The Veteran also noted that his prostate was enlarged and measured 5.5 centimeters in width.

To warrant an increased rating for the Veteran's benign prostatic hypertrophy under Diagnostic Code 7527, the Veteran's symptomatology would need to meet the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  As the rating criteria for urinary tract infections only allow for a maximum of a 30 percent disability rating, and as the Veteran's benign prostatic hypertrophy has been rated at a minimum of 40 percent by the RO throughout the period of appeal, the Veteran's service-connected prostatitis is rated for voiding dysfunction.

The Board finds that the criteria for a rating higher than 40 percent during the period prior to February 14, 2012, have not been met.  As set forth above, none of the evidence for this period shows that the Veteran required the use of absorbent materials which must be changed four or more times per day.  Significantly, the Veteran has not claimed that his voiding intervals, while frequent, necessitated the use of pads that had to be changed four or more times per day prior to February 14, 2012.  As such, a higher rating during this time frame is not warranted.

However, the Veteran's symptomatology subsequently increased.  Although the Veteran has not sought continued treatment for his benign prostatic hypertrophy, the Veteran is certainly competent to describe the need to change absorbent materials because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  During his February 2014 Board hearing, the Veteran effectively testified that as of two years prior to the hearing, his voiding symptoms had increased to the point where he was required to change absorbent materials four to six times per day.  This requirement was further noted in October 2013 treatment record.  As such, extending every reasonable doubt to the Veteran, the Board finds that the criteria for a 60 percent disability rating were met approximately two years prior to the Board hearing-February 14, 2012.  The Board further notes that under the Rating Schedule, a 60 percent disability rating is the maximum allowable schedular disability rating for voiding dysfunction.

The Board has considered whether there is any other schedular basis for granting a higher rating for any portion of the period on appeal but has found none.  The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  As noted above, the Veteran has indicated that he must change his absorbent materials 4 to 6 times per day, and the schedular criteria account for urinary urgency.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board must consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted his service-connected benign prostatic hypertrophy renders him unemployable, and there is no other indication in the record that the benign prostatic hypertrophy renders him unemployable; accordingly, Rice is not applicable.


ORDER

The appeal regarding the claim for service connection for right corneal abrasion is dismissed.

An evaluations in excess of 40 percent prior to February 14, 2012, for benign prostatic hypertrophy is denied.  

On and after February 14, 2012, a 60 percent evaluation for service-connected benign prostatic hypertrophy is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

Increased Ratings for Cervical Spine Disability with Left Upper Extremity Radiculopathy, and Lumbar Spine Disability with Left Lower Extremity Radiculopathy

During the Veteran's February 2014 Board hearing, he stated that about a year and a half previously, he began to experience an increase in numbness.  He remarked that he experienced constant pain in his neck.  He said he experienced spasms in his back a couple of times per month.  He said that he experienced swelling and increased radiating pain in his left leg.  He said that his symptoms had been increasing in severity, and he added that the last back specialist he saw told him that the next step in treatment would be surgery.

A March 2012 treatment record reflects that the Veteran's usual pain level was a 9 on a 1 (low) to 10 (high) pain scale.  The treatment provider remarked that the Veteran's cervical symptoms had failed conservative management, and when the Veteran could no longer tolerate his symptoms, he would call to proceed with surgery.

As such, this record suggests that the symptoms due to the Veteran's cervical and lumbar spine have increased in severity since his prior VA examination for rating purposes in April 2011, and thus, he should be afforded another VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Service Connection for Bilateral Finger Joint Pain

The Veteran's service treatment records contain a history of complaints of finger joint pain.  After being treated for pain, swelling, and a finger sprain, an X-ray of the left hand taken in February 1999 revealed no signs of bone, soft tissue, or joint pathology of the hand or wrist.  A November 2004 left hand X-ray report showed no evidence of fracture, dislocation, or bony destruction.

In completing a Report of Medical History in April 2007 at the conclusion of his active service, the Veteran indicated that he had experienced constant finger joint pain for the prior 5 to 6 years.  An examiner indicated that the Veteran had osteoarthritis of the hands/finger and degenerative disease on X-ray.  The X-ray report was not included.  On the report of the April 2007 separation examination, the examiner indicated that the only upper extremity disorder present was the left shoulder.

The Veteran was afforded a VA joint compensation and pension examination in August 2007.  The Veteran's history of finger joint pain was recorded; it was also noted that the Veteran denied experiencing a specific trauma or injury.  An X-ray of the bilateral hands resulted in a normal examination.  The examiner opined that the Veteran had bilateral joint pains of all fingers, etiology unknown.

The Veteran's post-service treatment records reflect continued complaints of joint pain in both hands.  A treatment record from July 2007 contains a diagnosis of osteoarthritis and a referral for X-rays of the hands.  The X-ray report is not of record.

At his February 2014 Board hearing, the Veteran said that his treatment records would show that he had arthritis in all of his fingers.  He said that X-rays had been taken, and that those X-rays revealed arthritis.  He said that the X-rays were taken at Army Martin Hospital, Fort Benning, Georgia.  

There is no question that the Veteran has experienced joint pain in his fingers since he was on active duty.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, the Rating Schedule makes clear that degenerative arthritis must be established by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis, degenerative).

The Veteran has asserted that X-rays had been taken which revealed arthritis.  Indeed, evidence of record reflects that X-rays had been ordered of the Veteran's hands at the Army Hospital in Fort Benning in July 2007, but the results of those X-rays are not of record.  As establishing the presence of a current diagnosis is instrumental to validating the Veteran's claim, remand is required to assist the Veteran in obtaining this X-ray report.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the Veteran, should obtain all of his pertinent VA and private treatment records not already associated with the claims file.  In particular, the AMC/RO should attempt to obtain the report of the X-rays taken of the Veteran's hands at the Army Martin Hospital at Ft. Benning, Georgia, in July 2007.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's cervical and lumbar spine.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected cervical and lumbar spine disabilities.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar and cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar and cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar and/or cervical spine disability, the examiner must specify their frequency and duration.

3.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for an increased rating and service connection based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


